EXHIBIT 99.2 LL&E ROYALTY TRUST ANNOUNCES UPDATED RESERVE REPORT NEWS RELEASE FOR IMMEDIATE RELEASE DENVER, COLORADO (October29, 2012) — LL&E Royalty Trust announced today that: On October10, 2012, James E. Barlett, as trustee (the “Trustee”) of LL&E Royalty Trust (the “Trust”), received a reserve report as of December31, 2011 (the “Reserve Report”) prepared for the Trust by its independent petroleum engineers, Miller and Lents, Ltd. (“Miller and Lents”), relating solely to the Trust’s interests in the Jay Field, South Pass 89, and Offshore Louisiana. The Reserve Report, which is based on information furnished to Miller and Lents by the working interest owners, indicates that, as of December31, 2011, the estimated future net revenues attributable to the interests held by the Trust in the Jay Field, South Pass 89, and Offshore Louisiana are $38.6million, and that the standardized measure of discounted estimated future net cash flows, discounted at 10% annually in accordance with SEC guidelines, is $25.7million. The estimated future net revenues and the standardized measure of discounted estimated future net cash flows have not been adjusted to account for production since December31, 2011 or for changes in market prices after that date. In the Reserve Report, Miller and Lents estimated that, as of December31, 2011, there were approximately 377 thousand barrels of oil and natural gas liquids and 29 million cubic feet of natural gas of imputed proved reserves attributable to the Trust’s interests in the Jay Field, South Pass 89, and Offshore Louisiana, approximately 98% of which were proved developed producing and approximately 2% of which were proved undeveloped. The average price assumptions used in preparing the estimates were $108.18 per barrel of oil, $67.99 per barrel of natural gas liquids, and $4.12 per Mcf for gas. The Trust’s prior reserve report from Miller and Lents as of September 30, 2010 (which was included as Appendix A to the Trust’s Annual Report on Form 10-K for the year ended December 31, 2010, filed with the SEC on August 19, 2011) estimated that future net revenues attributable to the interests held by the Trust in the Jay Field, South Pass 89, and Offshore Louisiana were $8.9 million, and that the discounted estimated future net cash flows, discounted at 10% annually, was $4.8 million.This represents a 334% increase in the estimated future net revenues attributable to the interests held by the Trust, and a 435% increase in the discounted estimated future net cash flows. In its prior reserve report as of September 30, 2010, Miller and Lents reported that the escrow balances were approximately $4.5 million, $9.4 million, and $10.6 million for the Jay Field, South Pass 89, and Offshore Louisiana respectively.In the current Reserve Report, these escrow balances were $19.6 million, $12.1 million, and $8.1 million, respectively, as of December 31, 2011.The Reserve Report also stated that the estimate of the future dismantlement costs net of salvage value to the working interest in Jay Field, South Pass 89, and Offshore Louisiana were $16.1 million, $11.3 million, and $9.9 million, respectively.The Reserve Report also stated that Excess Production Costs to the Working Interest Owner's working interest to be recovered from future Net Proceeds from Jay Field, South Pass 89, and Offshore Louisiana as of December 31, 2011, were approximately $12.8 million, $1.9 million, and $3.6 million, respectively. There are many uncertainties inherent in estimating quantities and values of proved reserves and in projecting future rates of production and the timing of development expenditures. The reserve data set forth in the Reserve Report, although prepared by independent engineers in a manner customary in the industry, are estimates only, and actual quantities and values of oil and gas are likely to differ from the estimated amounts set forth therein. In addition, the standardized measure of discounted estimated future net cash flows shown in the Reserve Report was prepared using guidelines established by the Securities and Exchange Commission for disclosure of reserves and should not be considered representative of the market value of such reserves. A market value determination would include many additional factors. The Trustee is not able to, and does not, make any estimate or projection of the value of the Trust’s assets or any amount that a purchaser may be willing to pay for any of the assets. Investors are cautioned to review the Reserve Report in its entirety.The report has been furnished as an exhibit to the Trust’s Current Report on Form 8-K filed with the Securities and Exchange Commission on the date of this press release. This press release contains statements that are “forward-looking statements” within the meaning of Section27A of the Securities Act of 1933, as amended, and Section21E of the Securities Exchange Act of 1934, as amended.All statements contained in this press release, other than statements of historical facts, are “forward-looking statements” for purposes of these provisions. These forward-looking statements include all statements included in this press release regarding the amount of any future net revenues attributable to the Trust’s interests. Any investment in LL&E Royalty Trust Units is subject to all of the risks described in the Trust’s periodic and current reports filed with the Securities and Exchange Commission, including the risks described under the caption “Risk Factors” in the Trust’s Annual Report on Form 10-K for the year ended December31, 2010, filed with the SEC on August19, 2011.The Trust’s annual, quarterly and other filed reports are available over the Internet at the SEC’s web site at http://www.sec.gov. Contact:LL&E ROYALTY TRUST Attention: Naimish Patel Ancillary Trustee (248)556-2915
